Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 07/20/2022.
Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180048519 to Outhred et al. (hereinafter “Outhred”), and further in view of U.S. Patent Application Publication No. 20170034023 to Nickolov et al. (hereinafter “Nickolov”).
As to claim 1, Outhred teaches an information handling system comprising (computer implemented method in a system comprising processor and non-transitory computer readable storage medium, par. 0004, 0007, 0084):
at least one processor; and a non-transitory memory coupled to the at least one processor; wherein the information handling system is configured to (computer implemented method in a system comprising processor and non-transitory computer readable storage medium, par. 0004, 0007, 0084): 
receive telemetry data from a plurality of information handling systems disposed at one or more datacenters (Fig. 1A, 1B, par. 0035-0037, receiving telemetry data from data center 12-1, 12-2…, and 12-D); 
determine, based on the telemetry data, one or more drifted information handling systems, wherein the one or more drifted information handling systems differ from other information handling systems in the plurality of information handling systems (Fig. 8, par. 0069-0074, 0080, comparing performance between source node and comparison nodes based on aggregated telemetry data to discover location of problems, please also see table 5 for drifted information such as “Condition”, “Fault Indicated” and “Possible Explanations and Sample Thresholds”.)
Outhred does not explicitly teach present a user interface indicating the one or more drifted information handling systems and providing a user interface element configured to remedy a drift of the one or more drifted information handling systems as claimed.
Nickolov teaches present a user interface indicating the one or more drifted information handling systems and providing a user interface element configured to remedy a drift of the one or more drifted information handling systems (Fig. 7, 8, 21, 30, par. 0016, 0224-0229, 0599-0614, 0810-0827, 0872-0878, providing remedy or recommendations on graphical user interface.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Outhred with the teaching of Nickolov because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Nickolov would allow Outhred to facilitate “…evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; for generating automated recommendations for improving server system metrics; and for automatically and conditionally updating or upgrading system packages/components …” (Nickolov, par. 0002, 0011.)
As to claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Outhred and Nickolov teaches the information handling system of claim 1, wherein the user interface comprises a single page display (Nickolov, Fig. 21, 29-33, par. 0599-0614, 0810-0827, 0872-0878, providing remedy or recommendations on graphical user interface).
As to claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Outhred and Nickolov teaches the information handling system of claim 1, wherein the drift comprises a difference in one or more hardware components (Nickolov, Fig. 42-44, par. 0014, 0403, 0404, 1003-1007, 1048-1085, i.e. “…In at least one embodiment, the telemetry information may include various types of information relating to an operating environment of a first subscriber system including, for example, one or more of the following (or combinations thereof): package version information, package name information, IP address information, open port information, network connection information, configuration parameter information, OS version information, CPU consumption information, memory consumption information, network service end connection information, configuration element information, configuration parameter value information, reboot event information, crash event information, error event information, system health status information, system or application log event information, and successful event information …The CVE list of vulnerable software ‘product’ field is interpreted to determine what kind of entity is affected (e.g., OS, hardware/firmware, application, rpm-type package)… Some embodiments may also include one or more of the following: [1059] DGRI score [1060] Estimated MTBF and/or vulnerability exposure risk [1061] Percentile of all servers (among all customers/subscribers or within a group of subscribers that have common characteristics, such as location, hardware architecture, products/packages in use, etc.) where this particular server is, based on reliability, projected MTBF, security, vulnerability, reliability or other characteristics by which servers are compared; the percentile may be showed both as of the current configuration as well as for the target configuration (e.g., after a set of changes is selected using the GUI from FIG. 33)”).
As to claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Outhred and Nickolov teaches the information handling system of claim 1, wherein the drift comprises a difference in software version (Nickolov, par. 0014-0017, 0027-0035, software version such as OS version, package version).
As to claim 6, the rejection of claim 5 is hereby incorporated by reference, the combination of Outhred and Nickolov teaches the information handling system of claim 5, wherein the user interface element configured to remedy the drift comprises a user interface element configured to initiate a lifecycle management event (Nickolov, par. 0267-0291, i.e. “Providing lifecycle events and identification/attributes information”).
As to claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Outhred and Nickolov teaches the information handling system of claim 1, wherein the user interface is configured to allow a user to filter, sort, and search the plurality of information handling systems (Nickolov, Fig. 43-45, par. 0198, 0266, 0289,0843, 1010, 1014, 1025, 1032, 1070, 1105,filter, sort and search).
As to claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Outhred and Nickolov teaches the information handling system of claim 1, wherein the user interface is configured to provide a plurality of different user interface elements configured to remedy different types of drift of the one or more drifted information handling systems (Nickolov, Fig. 7, 8, 21, 30, par. 0016, 0224-0229, 0599-0614, 0810-0827, 0872-0878, providing remedy or recommendations on graphical user interface).
Regarding claim 9, is essentially the same as claim 1, except that it sets forth the claimed invention as a method rather than a system and rejected for the same reasons as applied hereinabove. 
As to claim 10, the rejection of claim 9 is hereby incorporated by reference, the combination of Outhred and Nickolov teaches the method of claim 9, wherein the telemetry is collected via a software agent executing on at least one of the plurality of information handling systems (Fig. 1A, 1B, par. 0036-0039, 0042-0046, Each of the servers 18-1, 18-2, . . . , and 18-S includes an agent application 20-1, 20-2, . . . , and 20-S (collectively agent applications 20)).
As to claim 11, the rejection of claim 10 is hereby incorporated by reference, the combination of Outhred and Nickolov teaches the method of claim 10, wherein the software agent executes on a management controller of the at least one of the plurality of information handling systems (Fig. 1A, 1B, par. 0036-0039, 0042-0046, Each of the servers 18-1, 18-2, . . . , and 18-S includes an agent application 20-1, 20-2, . . . , and 20-S (collectively agent applications 20)).
Regarding claim 13, 15-20, is essentially the same as claim 1, 3-8, except that it sets forth the claimed invention as an article of manufacture rather than a system and rejected for the same reasons as applied hereinabove. 
Claim(s) 2, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180048519 to Outhred et al. (hereinafter “Outhred”), U.S. Patent Application Publication No. 20170034023 to Nickolov et al. (hereinafter “Nickolov”), and further in view of U.S. Patent Application Publication No. 20190318039 to Marin Nozhchev (hereinafter “Nozhchev”).
As to claim 2, , the rejection of claim 1 is hereby incorporated by reference, the combination of Outhred and Nickolov teaches the information handling system of claim 1. The combination of Outhred and Nickolov does not explicitly teach wherein the plurality of information handling systems comprise hyper-converged infrastructure (HCI) systems as claimed.
Nozhchev teaches wherein the plurality of information handling systems comprise hyper-converged infrastructure (HCI) systems (par. 0014, managing network resources that are provided in SDDCs based on Hyper-Converged Infrastructure (HCI).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Outhred and Nickolov with the teaching of Nozhchev because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Nozhchev would enable combination of Outhred and Nickolov “…to manage network resources in SDDCs to improve performance and efficiencies of network communications between different virtual and/or physical resources of the SDDCs …” (Nozhchev, par. 0002-0003, 0011-0013.)
Regarding claim 12, is essentially the same as claim 2, except that it sets forth the claimed invention as a method rather than a system and rejected for the same reasons as applied hereinabove. 
Regarding claim 14, is essentially the same as claim 2, except that it sets forth the claimed invention as an article of manufacture rather than a system and rejected for the same reasons as applied hereinabove. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168